Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered January 15, 2002, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of seven years to life, unanimously affirmed.
Defendant is not entitled, pursuant to the amelioration doctrine of People v Behlog (74 NY2d 237 [1989]), to the benefit of *344the reduced penalty contained in the Drug Law Reform Act (L 2004, ch 738), because the Legislature has expressly stated that the provision at issue applies only to crimes committed after its effective date (People v Nelson, 21 AD3d 861 [2005]). In any event, the amelioration doctrine does not apply where, as here, a defendant was sentenced before the new law’s effective date (People v Walker, 81 NY2d 661, 666-667 [1993]). We also perceive no basis for reducing the sentence on the ground of excessiveness. Concur—Buckley, P.J., Friedman, Marlow, Sullivan and Malone, JJ.